The opinion of the court was delivered by
Bedle, J.
Two reasons were urged for the reversal or amendment of the assessment in this case. The first, relating to the oath of the assessor required to be annexed to the duplicate by the 14th section of the supplement of 1862, was decided at this term in the case of The State, Easton Delaware Bridge Co., prosecutors, v. Metz. It was held in that case that the statute was directory as to the oath, and that it was not a necessity to the assessment.
*366The other reason was, that the assessment was for too great a value. It appears that the case was considered by the commissioners.of appeal, and although it is possible that the valuation of the property may be too high, from the fact that the evidence before us is conflicting; yet inasmuch as it does not clearly appear that such is the case, we think thei’e is not sufficient evidence of an over value to justify our interference. It is not shown that any erroneous principle of valuation was adopted.
The assessment must be affirmed.
Elmer and Van Dyke, Justices, concurred.
Cited in State, Trumbull, pros., v. City of Elizabeth, 10 Vroom 250.